Citation Nr: 0601732	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-28 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating greater than 40 percent 
for degenerative joint disease of the left shoulder with 
limitation of motion.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from November 1978 to August 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The veteran has a separate left shoulder disability rated at 
20 percent disabling under Diagnostic Code (DC) 5202 (other 
impairment of the humerus).  This rating is not before the 
Board on appeal.  

In a December 2005 informal hearing presentation, the 
veteran's representative suggests that the veteran's scar 
from his shoulder fusion surgery warrants a separate 
disability rating.  This issue is referred to the RO for 
adjudication.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The veteran has the maximum available rating under 
Diagnostic Code 5200, ankylosis of the scapulohumeral 
articulation, for the minor (non-dominant) arm.  

3.  The veteran does not require frequent hospitalization or 
experience marked interference with his employment, to 
suggest that he is not adequately compensated by the regular 
rating schedule.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 40 percent 
for degenerative joint disease of the left shoulder with 
limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.21, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5200 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran is right-hand dominant.  38 C.F.R. § 4.69.  The 
veteran's left shoulder is currently rated at 40 percent 
disabling by analogy to DC 5200, ankylosis of scapulohumeral 
articulation.  For the minor arm, 40 percent is the highest 
schedular rating available.  When an evaluation of a 
disability is based upon limitation of motion, the Board must 
also consider, in conjunction with the otherwise applicable 
Diagnostic Code, any additional functional loss the veteran 
may have sustained by virtue of other factors as described in 
38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  However, when the veteran is already 
receiving the maximum disability rating available for the 
veteran's limitation of motion, consideration of the DeLuca 
factors is not required.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  See Butts v. Brown, 5 Vet. App. 532 (1993).  
The veteran has a separate disability rating under DC 5202, 
which provides for a higher rating, but that rating is not on 
appeal.  Therefore, there is no basis for a schedular rating 
greater than 40 percent.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  The veteran is not frequently hospitalized 
for his left shoulder disability.  Although the veteran 
indicates that his left shoulder disability interferes with 
is ability to work, there is no evidence of record of 
exceptional or unusual circumstances to warrant referring the 
case for extra-schedular consideration.  Specifically, VA 
treatment notes dated in March 2004 stated that the veteran 
works as a machine operator.  Additionally, at his Decision 
Review Officer (DRO) hearing, the veteran testified that he 
works as a steel worker, operating machines.  Extra-schedular 
consideration is denied.

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 40 
percent for the veteran's left shoulder disability.  
38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in October 2003, as well as information provided in the 
June 2003 statement of the case (SOC), the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the June 2003 SOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that there is no VCAA notice prior to the 
March 2003 adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  However, as 
discussed above, the Board finds that the RO has ultimately 
provided all notice required by 38 U.S.C.A. § 5103(a).  
Moreover, neither the veteran nor his representative has made 
any showing or allegation that the timing of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).   

With respect to the content of the VCAA notice, the veteran 
received a VCAA letter in October 2003 which did not 
specifically ask him to provide any evidence in his 
possession that pertains to his claim.  Pelegrini, 18 Vet. 
App. at 120-21.  However, the Board is satisfied that the 
October 2003 VCAA notice and the June 2003 SOC otherwise 
fully notified the veteran of the need to give VA any 
evidence pertaining to his claim.  Therefore, any failure to 
make the specific request is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, available VA medical 
records, and VA examinations; private medical records 
submitted by the veteran.  The vetera did not authorize VA to 
secure the private medical records on his behalf.  As there 
is no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  



ORDER

A disability rating greater than 40 percent for degenerative 
joint disease of the left shoulder with limitation of motion 
is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


